Citation Nr: 0912973	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  02-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for prostatitis, to 
include postoperative residuals of a transurethral resection 
of the prostate (TURP). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from June 1945 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The veteran testified at a July 2003 RO hearing.  A 
transcript of that hearing is on file.  The case was remanded 
for further evidentiary development in May 2006 and has now 
been returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for heart disease, to include 
as secondary to service-connected diabetes mellitus, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prostatitis, to include postoperative residuals of a 
transurethral resection of the prostate, was not 
affirmatively shown to have been present during service, and 
current prostatitis, including postoperative residuals of a 
transurethral resection of the prostate, first shown after 
service, is unrelated to a disease, injury, or event of 
service origin. 



CONCLUSION OF LAW

Prostatitis, to include postoperative residuals of a 
transurethral resection of the prostate, was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The relevant service treatment records show that the Veteran 
was seen for recurrent dysuria in 1971, when the impression 
was nonspecific urethritis.  He complained of a sensation of 
a foreign body in the urethra but on physical examination the 
urethral orifice was normal.  In March 1975 he complained of 
stickiness of his urine and of twice nightly nocturia.  The 
March 1975 service retirement examination was negative for 
prostatitis as was an adjunct medical history questionnaire.  

Postservice medical records of treatment at a military 
medical facility are on file.  These show that in January 
1978 the Veteran reported having had a burning sensation on 
urination, which he had had for three years.  On examination 
the right side of his prostate seemed harder.  He had a 
prostate massage but afterwards he still had a sensation of 
burning.  He was given Bactrim.  

The Veteran had a transurethral resection of the prostate 
(TURP) during hospitalization in 1988 at a military facility.  
The operative report noted that he had a history of recurrent 
nephrolithiasis and that his diabetes was diet controlled.  
It was noted that had had biopsies in 1984 and 1985 for 
benign disease.  

VA outpatient treatment records show that in 1993 the Veteran 
was given antibiotic medication for treatment of his 
prostate.  An April 2002 record stated that the Veteran's 
history of dysuria and lower urinary tract infections dated 
back to 1975.  

At a July 2003 RO hearing the Veteran testified that he had 
dysuria as a symptom of prostatitis during service in June 
1971.  He also had painful urination during service in May 
1972.  He was not sure if he had been given any antibiotics 
during service for a urinary tract infection but he may have 
been given them.  While he was not formally told that he had 
prostatitis during service, he had been told at that time 
that he had prostate problems.  He had been given a 
cystoscopy during service sometime prior to July 1975.  He 
had had a transurethral resection of the prostate in 1988 but 
he had continued to have prostate infections since then.  The 
service representative stated that a VA clinical record of 
June 6, 1978, noted a history of possible recurring chronic 
prostatitis and the representative indicated that this 
established that by 1978 the condition was chronic and 
suggested that it was of service origin (in light of the 
Veteran having retired from service in 1975). 

On VA genitourinary examination in July 2003 the diagnoses 
included a history of urethritis in 1995, treated and 
resolved; chronic prostatitis dating to 1978, status post 
TURP in 1988 with continued cystitis and/or urethritis 
symptoms, contained with medication; hypertensive 
cardiovascular disease, compensated, Class III; and 
hypercholesterolemia, secondary to diabetes.  It was opined 
that the service records did not reflect that a diagnosis of 
prostatitis was made or that it was incurred during service. 

On VA examination in May 2007 the Veteran's claim file was 
not available for review.  He reported having had prostate 
problems beginning in 1971 when he presented with burning on 
urination and was told that it was due to his prostate.  He 
denied any other intervening symptomatology until the 1980s 
when he began having more lower urinary tract symptoms.  He 
had a TURP in 1988 and now complained of urgency and having 
hesitancy only when he had urinary tract infections.  He 
denied incontinence.  He had a history of kidney stones, 
lithotripsy in 2001, and a recurrence of kidney stones in 
2005 which was treated conservatively.  He had not required 
catheterization but had 2 or 3 dilations, with the last being 
in the 1980s.  He had erectile dysfunction since the 1988 
TURP.  After a physical examination the diagnoses were 
atherosclerotic heart disease and benign prostatic 
hypertrophy.  No opinion could be given regarding service 
connection of these disorders because the claim file was not 
available.  

In an addendum later in May 2007 to the examination report, 
it was noted that the claim files had been reviewed 
extensively.  The Veteran had been seen during service in May 
1971 for a complaint of dysuria.  He had a normal 
examination, urinalysis, and culture.  He was treated with 
antibiotics for a presumed nonspecific urethritis without 
improvement in symptoms.  He was subsequently referred to a 
military urology clinic and an urologist's note indicates 
that the Veteran reported having irritation in his penis but 
a prostate examination was benign.  There was no mention by 
the urologist of prostatitis as a symptom.  The only other 
notation regarding the urinary tract was in March 1975 when 
he presented with a complaint of his urine being sticky for 
the past few days and nightly nocturia.  Urinalysis and urine 
culture at the time were negative.  

The examiner stated that a review of the records, as 
indicated above, did not indicate any treatment for 
prostatitis during service or within one year of service 
discharge.  The examiner opined that any symptoms of 
prostatitis were not due to or caused by any symptoms the 
Veteran may have had during his active duty.  

General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008).  A showing of inservice chronic disease requires 
evidence of (1) a sufficient combination of manifestations 
for disease identification, and (2) sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If not established, a showing of continuity of 
symptoms after service discharge is required.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303. 

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b) (2008).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Analysis

The Veteran essentially contends that his in-service urinary 
complaints and symptoms were those of chronic prostatitis.  
The Board acknowledges that he had such complaints and 
symptoms.  However, for the reasons explained, his statements 
and testimony of his symptoms and treatment during and after 
service do not establish the in-service onset of prostatitis 
nor do they create the requisite medical nexus to service. 

Here, nothing on file shows that the Veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, as to 
the competency of lay evidence, when the determinative issue 
involves either medical etiology or a medical diagnosis, 
medical evidence is not always required.  Rather, lay 
evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  Whether lay evidence is competent 
is a factual issue.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir. 2007) 

Analysis of competency of lay evidence requires a two-step 
analysis.  The first step is determining whether the 
disability stems from the type of injury for which lay 
evidence is competent evidence, and second, if so, that 
evidence must be weighed against the other evidence of record 
-- including whether the claimant has or has not provided any 
in-service record documenting in-service injury or 
disability.  Robinson v. Shinseki, No. 08-7093, slip op. at 6 
(Fed. Cir. March 3, 2009).  See Jandreau v. Nicholson, 429 
F.3d 1372, 1377 (Fed.Cir. 2007)(shoulder dislocation); Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007) (varicose veins); 
Clyburn v. West, 12 Vet. App. 296, 302 (1999) (tinnitus). 

As to the first circumstance, the in-service signs and 
symptoms were not of such a nature as to be readily used by a 
layperson as a basis for a competent diagnosis of 
prostatitis.  Generally see Robinson v. Shinseki, No. 08-
7093, slip op. at 6 (Fed. Cir. March 3, 2009).  As to the 
second, the Veteran has not reported an in-service diagnosis 
of prostatitis.  Further, there is no diagnosis or opinion 
after service that the in-service symptoms were those of 
prostatitis.  

Consequently, the Veteran's statements and testimony cannot 
constitute competent medical evidence of the in-service onset 
of prostatitis.  38 C.F.R. § 3.159(a)(1).  

The Board further notes that no competent medical evidence is 
of record which relates the Veteran's current prostatitis, 
including postoperative residuals of a transurethral 
resection of the prostate, to his active service.  In fact, 
the only competent medical evidence of record to address the 
etiology of the claimed prostatitis are the opinions 
expressed after the July 2003 and May 2007 VA examinations, 
which are negative and weigh against the current prostatitis, 
and residuals of a transurethral resection, being related to 
or of service onset.  As these opinions were based upon both 
an evaluation of the Veteran, and at least the latter 
examination being also based on a review of his claims 
folders, the Board finds that they are supported by an 
adequate foundation.  Moreover, the recent examiner provided 
rationale in support of the diagnoses that was consistent 
with the evidence of record. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for prostatitis, including 
postoperative residuals of a transurethral resection of the 
prostate. 
38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Consequently, the benefit sought on 
appeal must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in March 2001.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  He was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

Also, the Veteran was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letters dated in March and June 2006.  To the 
extent that there may have been any procedural error in the 
timing of the provisions governing effective dates, an error 
in failing to afford a preadjudication notice (timing-of-
notice error) can be cured by notification followed by 
readjudication.  See Mayfield v. Nicholson, 444 F.3d at 
1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  And, 
the March and June 2006 RO letters were prior to the 
readjudication of the claim in the November 2007 and January 
2009 supplemental statements of the case. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the five elements of a 
service connection claim), aff'd Hartman v. Nicholson, --- 
F.3d ----, 2007 WL 1016989 (C.A. Fed. 2007).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran's service treatment records have 
been obtained as have private clinical records.  Post service 
records of treatment at a military medical facility are on 
file.  

Also, the available VA treatment records have been obtained 
and associated with the claim files.  When the case was 
remanded in May 2006 it was noted that the Veteran had stated 
that VA outpatient treatment (VAOPT) records from July 1975 
to January 1983 from a Dallas, VA clinic were essential in 
proving his claims and he requested copies of those records.  
In the remand it was stated that a November 2003 document 
reflects that the RO attempted to obtain the Dallas VAOPT 
records from July 1975 to January 1983 but the response was 
that they could not now be located.  Some records of that 
facility were being transferred from one archive to another 
and this could possibly take one (1) to two (2) years; 
further, the Veteran was informed of this in a February 2004 
Supplemental Statement of the Case.  

Following the Board remand, which was in part to obtain those 
records, the Veteran stated in July 2006 that the records 
actually covered the period from August 1975 to January 1983, 
because in July 1975 he was still on active duty.  Further, 
these records had been requested several times in the past by 
both VA and the Veteran but that all such attempts were 
unsuccessful and he had been informed that the records had 
been moved and could not be located.  Also, due to the great 
length of time since his service retirement and his declining 
memory, he was unable to get statements from service comrades 
or treating service medical personnel.  

The Veteran was afforded the opportunity to testify at a 
personal hearing at the RO in July 2003. 

The Veteran has been afforded VA examinations to determine 
whether his current prostatitis and residuals of a 
transurethral resection of the prostate, are related to 
military service. 38 U.S.C.A. § 5103A(d); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also 
Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  It 
is alleged that this VA examination, in May 2007, was 
inadequate because the examiner did not have the claim files 
available for review.  However, the claims files were 
reviewed prior to an addendum to that report later in May 
2007.  Accordingly, the Board concludes that there has been 
substantial compliance with the May 2006 Board remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1994) it was held 
that a Board remand confers upon the claimant the right to 
compliance.  However, substantial compliance is the correct 
standard from which to determine Board remand compliance and 
not "absolute" or "complete" compliance.  Chest v. Peake, 
No. 2007-7303, slip op. (July 21, 2008 Fed. Cir.); 2008 WL 
2796362 (Fed. Cir.); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 
146-47 (1999)).  

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  


ORDER

Service connection for prostatitis, to include postoperative 
residuals of a transurethral resection of the prostate, is 
denied. 





REMAND

The Board is of the opinion that further evidentiary 
development is needed, as requested by the Veteran's service 
representative. 

The diagnoses on VA examination in November 2000 included 
arteriosclerotic cardiovascular disease with a history of an 
acute myocardial infarction in June 1999 and triple coronary 
artery bypass graft (CABG) in June 1999.  It was opined that 
the heart disease was probably secondary to elevated blood 
lipids and other unknown facts and that no relationship was 
seen between the heart disease and the Veteran's diabetes 
mellitus because he had never been treated for diabetes, 
other than watching his diet. 

In a January 2003 statement Dr. Patel stated that the Veteran 
requested an opinion as to whether his chest pain symptoms 30 
years earlier were related to his current coronary artery 
disease but the physician was uncomfortable in rendering an 
opinion because he had not evaluated the Veteran at that 
time.  However, in a March 2003 statement from Dr. Patel it 
was opined that the Veteran's symptoms of chest pain 30 years 
ago were unlikely to be related to coronary artery disease 
and may have been related to some other factors because Dr. 
Patel felt that the Veteran had not had symptomatic coronary 
artery disease for more than 30 years.  However, without 
having actually performed a full examination the physician 
could not confidentially state with 100 percent certainty 
that his chest pain symptoms could not have been attributed 
to some sort of coronary artery disease.  

At a July 2003 RO hearing the Veteran testified that he was 
hospitalized during service for pain and tightness of the 
chest but there was not a diagnosis of heart disease at that 
time.  He had a heart attack in June 1999 and had a triple 
coronary bypass later that month.  This was when heart 
disease was first formally diagnosed.  He had been seen on 
many occasions during service for chest pain and even had 
chest X-rays and an EKG during service.  As far as he knew no 
tests during service revealed heart disease.  He felt that he 
had had chronic symptoms of heart disease during service 
which were not then properly diagnosed.  If he had been given 
proper cardiac testing during service, he felt that it would 
have revealed his heart disease.  Diabetes had been diagnosed 
either at the time of his examination for retirement from 
military service or only several months after military 
service.  He also felt that his service-connected diabetes 
played a role in his development of heart disease.  He felt 
that the unknown etiology of his in-service chest pain and 
tightness created a reasonable doubt that they were symptoms 
of heart disease.  He and the VA physician that conducted a 
November 2003 examination felt that his hypertension 
contributed to the development of heart disease.  

On VA examination in May 2007 the Veteran's claim file was 
not available for review by the examiner.  The Veteran 
reported having been hospitalized for observation during 
service in 1966 for tightness of the chest.  An EKG was done.  
He was not discharged with any medication and had no further 
testing.  He reported having had a slight myocardial 
infarction in 1999 and thereafter a triple coronary artery 
bypass grafting.  He still had occasional chest pain and took 
nitroglycerin.  No opinion could be given regarding service 
connection because the claim files was not available to the 
examiner.

In an addendum later in May 2007 to the examination report, 
it was noted that the claim files had been reviewed 
extensively.  The service treatment records reflected that 
the Veteran had presented in September 1966 to a military 
clinic for chest pain which was not increased on exertion.  
It was steady and did not increase with inspiration.  The 
etiology of the pain at that time was undetermined.  He was 
subsequently admitted for observation and was discharged in 
October 1966 with a diagnosis of observation for chest pain, 
no disease found.  Service treatment records thereafter gave 
no other indication of chest pain suggestive of a cardiac 
source.  Notes on subsequent examinations indicated 
hospitalization for chest pain from nervousness or heart 
condition.  

The examiner stated that a review of the records, as 
indicated above, did not yield any evidence of the Veteran's 
having had atherosclerotic heart disease during military 
service and the examiner opined that any current heart 
condition was not due to or caused by the Veteran's time in 
military service. 

In the February 2009 VA Form 646 and in the March 2009 
Informal Hearing Presentation it was alleged that the VA 
examination of May 2007, and the addendum thereto later that 
month, did not substantially comply with the May 2006 Board 
remand request because there was no discussion of whether the 
Veteran's current heart disease had any relationship to his 
service-connected diabetes and whether the concurrent 
hypercholesterolemia due to diabetes was a risk factor in 
causing or in the progression of the current heart disease, 
as had been requested in the May 2006 remand.  

The Board agrees that there has not been substantial 
compliance and, so, this claim is again remanded for 
additional development.  See Chest v. Peake, No. 2007-7303, 
slip op. (July 21, 2008 Fed. Cir.); 2008 WL 2796362 
(Fed.Cir.); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 
(1999)).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA medical examination to 
assess the nature, time of onset, and 
etiology of any current heart disease.

Specific attention of the examiner is 
drawn to the fact that the Veteran is 
service-connected for diabetes mellitus 
and the diagnosis of 
hypercholesterolemia, secondary to 
diabetes has been made.  Therefore, an 
opinion should be rendered as to whether 
such hypercholesterolemia constitutes a 
risk factor for his development of heart 
disease.

The examiner should express an opinion as 
to the nature, time of onset, and 
etiology of the Veteran's heart disease.  
Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any heart disease 
that the Veteran now has is of service 
origin or whether it is at least as 
likely as not that any current heart 
disease manifested within one year of 
service discharge in July 1975.

Also, the examiner should render an 
opinion as to whether it is at least as 
likely as not that his heart disease is 
otherwise proximately due to or the 
result of his already service-connected 
diabetes mellitus.  (Note: this latter 
question includes indicating whether it 
is at least as likely as not that the 
service-connected diabetes, including any 
hypercholesterolemia, secondary to 
diabetes, has caused or aggravated the 
heart disease and, if so, to what extent 
above and beyond the level of impairment 
existing prior to any aggravation).

Discuss the rationale for the opinion, 
whether favorable or unfavorable.  A 
complete rationale for all opinions 
should be provided.  If however, no 
opinion can be rendered, please explain 
why this is not possible.

It is absolutely imperative that the 
examiner has access to and reviews the 
claims folder for the Veteran's pertinent 
medical history.

All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.

2.  Thereafter, review the claim files.  
If any development is incomplete, or if 
any examination report does not contain 
sufficient information, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, readjudicate the claim.  
If the benefit sought remains denied, 
prepare a supplemental statement of the 
case and send it to the appellant and 
representative.  Also, provide an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


